                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

MICHAEL ANTHONY KENNEDY,

       Plaintiff,

v.                                                                 Case No: 5:18-cv-414-Oc-PRL


COMMISSIONER OF SOCIAL
SECURITY

       Defendant.


                                             ORDER
       This matter is before the undersigned on Defendant’s unopposed motion for entry of

judgment with remand in which Defendant requests that the Court remand this case so that the

Commissioner can take further administrative action. (Doc. 20). Defendant states that Plaintiff has

no objection to the Motion to Remand.

       Pursuant to Title 42, United States Code, Section 405(g) the Court is empowered to reverse

the decision of the Commissioner with or without remanding the cause for a rehearing. Shalala v.

Schaefer, 113 S. Ct. 2625 (1993). The failure of the ALJ to develop the record constitutes sufficient

grounds for remand. Brissette v. Heckler, 730 F.2d 548 (8th Cir. 1984), appeal after remand 613

F. Supp. 722 (E.D. Mo. 1985), judgment aff’d in part, rev’d in part, 784 F.2d 864 (8th Cir. 1986).

On remand under sentence four, the ALJ should review the case on a complete record, including

any new material evidence. Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (finding that it

was necessary for the ALJ on remand to consider psychiatric report tendered to Appeals Council);

Reeves v. Heckler, 734 F.2d 519, 522 n. 1 (11th Cir. 1984) (holding that the ALJ should consider

on remand the need for an orthopedic evaluation).
       Therefore, the undersigned agrees with the parties that it is appropriate to remand this

matter to the Commissioner. Accordingly, it is respectfully ORDERED that:

       (1) Defendant’s unopposed motion for entry of judgment with remand

       (Doc. 20) is GRANTED.

       (2) This action is REVERSED AND REMANDED pursuant to sentence

       four of 42 U.S.C. § 405(g) to the Commissioner for the following reasons:

              for the agency to consider the January 28, 2015, letter from the
              United States Office of Personnel Management (Tr. 297) and to
              conduct any other proceedings the Commissioner deems
              appropriate.

       (3) The Clerk is directed to enter judgment accordingly and close the file.

       DONE and ORDERED in Ocala, Florida on March 29, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               -2-
